03/22/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0407



                             No. DA 20-0407

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEITH WILLIAM WALKER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 30, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 22 2021